Case 1:19-cr-00251-LM Document 57 Filed 04/15/20 Page 1 of 5
**NO COPY OF THIS TRANSCRIPT MAY BE MADE PRIOR TO 7-14-2020




                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


* * * * * * * * * * * * * * * * * *
                                  *
UNITED STATES OF AMERICA          *
                                  *              19-cr-251-01-LM
            v.                    *              March 2, 2020
                                  *              2:10 p.m.
  JOHNATHON IRISH                 *
                                  *
* * * * * * * * * * * * * * * * * *


                  TRANSCRIPT OF MOTION HEARING
           BEFORE THE HONORABLE LANDYA B. MCCAFFERTY


APPEARANCES:


For the Government:           Cam T. Le, AUSA
                              U.S. Attorney's Office




For the Defendant:            Benjamin L. Falkner, Esq.
                              Krasnoo, Klehm & Falkner, LLP




Court Reporter:               Susan M. Bateman, RPR, CRR
                              Official Court Reporter
                              United States District Court
                              55 Pleasant Street
                              Concord, NH 03301
                              (603) 225-1453
     Case 1:19-cr-00251-LM Document 57 Filed 04/15/20 Page 2 of 5

                                                                          2

 1                        P R O C E E D I N G S

 2                THE CLERK:      The Court has before it for

 3   consideration today a motion hearing in criminal case

 4   19-cr-251-LM, United States versus Johnathon Irish.

 5                THE COURT:      All right.      I am dealing today

 6   just with document 41.          I was gone all last week, but I

 7   did want to have a hearing on this motion and just

 8   confirm with Mr. Irish that you do in fact want Mr.

 9   Falkner to withdraw.

10                THE DEFENDANT:       Yes, ma'am.

11                THE COURT:      Okay.    All right.

12                And my second question to you is, do you want

13   me to appoint new counsel or do you want to represent

14   yourself?      And I hope you want me to appoint new

15   counsel.

16                THE DEFENDANT:       Yes, I would like to speak to

17   you about new counsel, please, but I was wondering if we

18   could speak about a few things without the government in

19   the room.

20                THE COURT:      That is fine.

21                THE DEFENDANT:       No offense, ma'am.

22                THE COURT:      All right.      Stay nearby and we'll

23   call you back in.

24                MS. LE:     Yes, your Honor.

25                THE COURT:      Although I did forget to call an
     Case 1:19-cr-00251-LM Document 57 Filed 04/15/20 Page 3 of 5

                                                                                  3

 1   assistant U.S. attorney back into a hearing.                   I just

 2   adjourned because we resolved it.             So I apologize to

 3   your office.        We won't forget.

 4                Okay.     So we'll seal the courtroom then.

 5   There's somebody -- I'm sealing the courtroom for Mr.

 6   Irish's benefit.

 7                (SEALED PORTION OF THE RECORD)

 8                (CONCLUSION OF SEALED PORTION)

 9                THE COURT:      Attorney Le, document 41 is

10   granted.

11                MS. LE:     Thank you, your Honor.

12                THE COURT:      That's really all you need to know

13   at this point.        If you can pass that along to Attorney

14   Krasinski.

15                Yes.

16                MR. FALKNER:       I'm sorry.      Now that the

17   government is in, just one minor housekeeping matter.                    I

18   don't have the number, but late last week the government

19   did file a motion to seize the firearms or something

20   along those lines, and I would just ask that his new

21   attorney be given enough time to respond to that.                   It

22   was just filed after my motion to withdraw and before

23   today's hearing.

24                THE COURT:      That's a good point, and the Court

25   will do that.        It won't come to me until it's ripe,
     Case 1:19-cr-00251-LM Document 57 Filed 04/15/20 Page 4 of 5

                                                                             4

 1   meaning your attorney has an opportunity to weigh in on

 2   that after consulting with you, sir.

 3                THE DEFENDANT:        Thank you, your Honor.

 4                I haven't obviously read the document, but

 5   being told it's a document to seize the firearms, I

 6   would say especially whereas there could be a new trial

 7   or there could be a whole different slew of outcomes,

 8   that that be brought into consideration as well, your

 9   Honor.

10                THE COURT:      And I think your lawyer may be

11   making that very argument.           All right.

12                MS. LE:     Just for the record, is that document

13   43 the motion for preliminary order of forfeiture?                 Is

14   that what you are referring to, counsel?

15                MR. FALKNER:        I believe that's correct.

16                MS. LE:     Okay.

17                THE COURT:      Okay.    All right.      Thank you.

18                Court is adjourned.

19                MR. FALKNER:        Thank you, your Honor.

20                (Conclusion of hearing 2:35 p.m.)

21

22

23

24

25
     Case 1:19-cr-00251-LM Document 57 Filed 04/15/20 Page 5 of 5   5



 1                        C E R T I F I C A T E

 2

 3

 4            I, Susan M. Bateman, do hereby certify that the

 5   foregoing transcript is a true and accurate

 6   transcription of the within proceedings, to the best of

 7   my knowledge, skill, ability and belief.

 8

 9

10   Submitted: 4-15-20               /s/   Susan M. Bateman
                                      SUSAN M. BATEMAN, RPR, CRR
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
